              Case 2:17-cr-00203-JCC Document 385 Filed 09/03/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR17-0203-JCC
10                               Plaintiff,                  ORDER
11          v.

12   DARRYL KILGORE,

13                               Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to maintain under
16   seal an exhibit to his sentencing memorandum (Dkt. No. 379). Having thoroughly considered
17   Defendant’s briefing and the relevant record, the Court hereby GRANTS the motion for the
18   reasons explained herein.
19          “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local
20   Civ. R. 5(g). To overcome that presumption, a party must show “good cause” for sealing a
21   document attached to a non-dispositive motion and “compelling reasons” to seal a document
22   attached to a dispositive motion. See Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172,
23   1178-81 (9th Cir. 2006). The Court need not decide whether Defendant’s sentencing
24   memorandum is a dispositive motion because it FINDS that Defendant has a compelling interest
25   in maintaining the information contained in Exhibit 2 (Dkt. No. 380) under seal and that interest
26   outweighs the public’s interest in its disclosure. See Karpenski v. Am. Gen. Life Cos., LLC, 2013


     ORDER
     CR17-0203-JCC
     PAGE - 1
             Case 2:17-cr-00203-JCC Document 385 Filed 09/03/21 Page 2 of 2




 1   WL 5588312, slip. op. at 1 (W.D. Wash. 2013).

 2          For the foregoing reasons, the Court GRANTS Defendant’s motion to seal (Dkt. No. 379)

 3   and DIRECTS the Clerk to maintain Docket Number 380 under seal.

 4          DATED this 3rd day of September 2021.




                                                      A
 5

 6

 7
                                                      John C. Coughenour
 8                                                    UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0203-JCC
     PAGE - 2
